DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 26, 35-38, 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welling et al. (US 4,232,903).
Regarding claim 25, Welling teaches a system comprising: a buoyant pumping platform (fig. 1, vessel 63) capable of sediment removal operations, said platform comprising: at least one pumping device (57) adapted to deploy to a detected location below a surface of a body of water where sediment is located (68), and raise the sediment, a locomotion system (357), a location device (2:7-19) adapted to determine the detected location, and a first controller (1:46-48 and 2: 20-34) adapted to provide commands for the sediment removal operations, wherein the commands are determined autonomously by onboard software or semi-autonomously via communications received from an offsite location.  


35. The system according to claim 25, wherein the location device comprises at least one of an echo sounder, a remote controller, or a GPS locater (2:7-19; remote operation from pumping device).  

36. The system according to claim 26, wherein the suction device comprises a compressor, a suction hose, and an air hose (142 and 233).  

37. The system according to claim 36, wherein the suction hose is adapted to coil, retract, collapse, or telescope (fig. 6, flexibility of hose).  

38. The system according to claim 36, wherein the suction device further comprises an auger spike adapted to loosen the sediment at the detected location via agitation (fig. 7).  

41. The system according to claim 25, further comprising at least one power source associated with the buoyant pumping platform, wherein the at least one power source is adapted to power the first controller, wherein the at least one power source is selected from at least one of a battery, a generator, or a photovoltaic device (350).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welling.
Regarding claims 27-29, Welling teaches the system according to claim 25, but is silent on the details of the commands. However, Examiner takes official notice various communication means are known in the art of dredging.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include autonomous communication commands, semi-autonomous communication command that are WiFi or radio frequency as a design choice based on the desired control and as an old and well-known means to operate controls within a dredging system. 

Claims 31-34, 39, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welling in view of Winkelman et al. (US 9,297,142).
Regarding claim 31, Welling teaches the system according to claim 25, but fails to teach a buoyant loading platform.  However, Winkelmant teaches a similar dredging system comprising a buoyant loading platform (27) adapted to receive the sediment. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a buoyant loading platform to collect sediment with the system of Welling because Winkelman teaches such a platform allows for the additional benefit of continual dredging operation without pausing (8:14).



33. The system of claim 32, wherein the locomotion system of the buoyant loading platform allows for the transport of the received sediment to a secondary site (Winkelman: 8:14 and 10:42-49 discusses leaving to empty barge).  

34. The system of claim 32, wherein the buoyant loading platform comprises a second controller (Winkelman: 8:33-40).  

39. The system according to claim 31, wherein the pumping platform is adapted to deliver the raised sediment to the buoyant loading platform via a sediment exit tube in fluid connection with the pumping device (Winkelman: fig. 4).  

40. The system according to claim 31, wherein the buoyant loading platform is adapted to discharge the raised sediment in an aquatic environment or a terrestrial environment (Winkelman: 8:14 and 10:42-49 discusses leaving to empty barge).  

Claim 30, 42, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welling in view of Sower (US 7,181,871).
Regarding claims 30, 42, and 43, Welling teaches the system of claim 25, but fails to teach wherein the locomotion system of the buoyant pumping platform comprises wheels.  However, Sower teaches a similar system comprising a locomotion system having a paddle structure and wheels (fig. 1).  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include A paddle wheel structure on the platform of Welling as an alternate locomotion embodiment that does no more that move the platform and if it were desired to have the platform traverse a terrestrial environment as well as aquatic. 
Conclusion
Stephens et al. US 2015/0346730 teaches offsite communication. Verboomen (US 2012/0000098) teaches autonomous control for a dredging system. Hong et al. (US 2010/000585) teaches locomotion system equivalents. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671